 


110 HCON 3 IH: Expressing the sense of the Congress that the United States Postal Service should issue commemorative postage stamps honoring Americans who have distinguished themselves by their service in the armed forces of the United States.
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. CON. RES. 3 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mrs. Jo Ann Davis of Virginia submitted the following concurrent resolution; which was referred to the Committee on Oversight and Government Reform 
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that the United States Postal Service should issue commemorative postage stamps honoring Americans who have distinguished themselves by their service in the armed forces of the United States. 
 
 
Whereas the United States Postal Service honored four distinguished American soldiers when it issued its Distinguished Soldiers commemorative postage stamps on May 3, 2000; 
Whereas the Distinguished Soldiers commemorative postage stamps not only paid tribute to the patriotism and uncommon valor of those brave soldiers, but also served as a lasting tribute to the men and women of the United States Army who have dedicated their lives to the defense of our country; and 
Whereas it is only fitting that similar recognition be given with respect to the men and women serving in the other branches of the armed forces of the United States: Now, therefore, be it 
 
That it is the sense of the Congress that— 
(1)commemorative postage stamps should be issued by the United States Postal Service honoring Americans who have distinguished themselves by their service in the United States Navy, Air Force, Marine Corps, and Coast Guard, respectively; and 
(2)the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that such stamps be issued. 
 
